
	
		II
		109th CONGRESS
		2d Session
		S. 3910
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2006
			Mrs. Clinton (for
			 herself and Mr. Specter) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To direct the Joint Committee on the Library to accept
		  the donation of a bust depicting Sojourner Truth and to display the bust in a
		  suitable location in the Capitol.
	
	
		1.FindingsCongress finds as follows:
			(1)Sojourner Truth
			 was a towering figure among the founders of the movement for women’s suffrage
			 in the United States, and no monument that does not include her can accurately
			 represent this important development in our Nation’s history.
			(2)The statue known
			 as the Portrait Monument, originally presented to Congress in 1920 in honor of
			 the passage of the Nineteenth Amendment guaranteeing women the right to vote
			 and presently exhibited in the rotunda of the Capitol, portrays several early
			 suffragists who were Sojourner Truth’s contemporaries but not Sojourner Truth
			 herself, the only African American among the group.
			2.Acceptance and
			 display of bust of Sojourner Truth in Capitol
			(a)Acceptance of
			 Donation of BustNot later than 2 years after the date of the
			 enactment of this Act, the Joint Committee on the Library shall accept the
			 donation of a bust depicting Sojourner Truth, subject to such terms and
			 conditions as the Joint Committee considers appropriate.
			(b)DisplayThe
			 Joint Committee shall place the bust accepted under subsection (a) in a
			 suitable permanent location in the Capitol.
			
